DETAILED ACTION
Applicant’s amendments and remarks, filed February 18, 2021, are fully acknowledged by the Examiner. Applicant’s amendments to claims 10 and 11 have obviated the previously-filed objections to the claims. Applicant’s amendments to the claims have further obviated the previously-filed rejections of claims 17-22, 24 and 25 under 35 U.S.C. 112(b). Applicant’s arguments on page 8 of the Remarks with respect to the prior rejection of claims 6 and 7 under 35 U.S.C. 112(d) are sufficient to overcome the rejection. The following is a complete response to the February 18, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Based on the preliminary amendment filed October 29, 2020, independent claim 5 has been amended to recited subject matter that is substantially consonant with that of parent application no. 15/001,021. As such, while the instant application is listed as a division of the parent application, the amendments to independent claim 5 has resulted in instant claim 5 no longer defining distinct and different subject matter as noted in the February 6, 2018 Restriction requirement in the ‘021 application. For the purposes of examination, the instant application will be treated as a CONTINUATION of the prior filed ‘021 application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,307 B2 and further in view of Parmer (US Pat. No. 8,961,511 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 5-7, it is clear that the steps of determining, taken, determining and indicating are to be found in patented independent claim 1. The difference between the patented claim 1 and instant claim 5 exists in the presence of the steps related to the cooling and remodeling steps. Parmer, however, provides for the use of a device for remodeling vaginal tissue as well as cooling a treatment tip of an applicator (see [0038], [0049] and [0050]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a device as in Parmer along with the steps of cooling and remodeling set forth therein in addition to the steps described in the method of patented claim 1 to provide for a combined method to treat female genital tissue.
Regarding claims 8-30, such are rendered obvious by the combination with Parmer and its treatment device and manner of treating recited therein.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the Remarks with respect to the priority issues noted in the November 18, 2020 Non-Final Office Action. Therein, Applicant disagrees with the Examiner’s position that the instant application should be treated as a continuation of the parent application 15/001,021. Applicant specifically contends on page 7 that “even after the preliminary amendment, the remodeling and cooling steps noted in the Restriction Requirement are still present in the claims” and that “consonance exists with the claims as previously presented at the time of the Restriction Requirement.” Applicant concludes on page 7 that “the pending claims are consonant in scope with the original claims subject to the restriction in the parent” and that “the present application must be treated as a divisional application.”
This is not persuasive. The Examiner maintains, in spite of Applicant’s allegations on pages 6-7 of the Remarks, that the amendments to instant independent claim 5 have resulted in the instant claim 5 no longer defining distinct and different subject matter as noted in the February 6, 2018 Restriction Requirement in the 15/001,021 parent application. 
Looking to the February 6, 2018 Restriction Requirement, the restriction was directed to Invention I for “a method of determining communication with tissue to be treated” and Invention II for “a method of remodeling a therapeutic zone within a target tissue underlying a mucosal epithelium of female genital tissue”. The Examiner had taken the position in the requirement that “the inventions as claimed can have a different design, mode of operation, function and effect in that Invention I requires contact sensing only for ‘an energy-delivery device’ whereas Invention II specifies specific heating and cooling and treatment of tissue. There is nothing in invention I that requires heating, or cooling, or remodeling thereby leading the two inventions to have the different characteristics noted above.”  In the election response of August 6, 2018 in the parent ‘021 application to the Restriction requirement, Applicant had elected Invention I (claims 1-4).  

Instant Claim 5
Parent Claim 1
“determining, with a controller, a time since the one or more atraumatic energy-delivery elements of the disposed treatment tip was last activated”
“determining the time since the energy-delivery element of the treatment tip was last activated”
“taking the temperature of one or more sites on the disposable treatment tip”
“taking the temperature of one or more sites on the treatment tip”
“determining if the one or more energy-delivery elements are in contact with the tissue without applying RF energy to the tissue by comparing the temperature of the one or more sites on the treatment tip to a threshold function for the time since the treatment tip was last activated”
“determining if the energy-delivery element is in contact with the tissue without applying RF energy to the tissue by comparing the temperature of the one or more sites on the treatment tip to a threshold function for the time since the treatment tip was last activated”
“indicated if the one or more atraumatic energy-delivery elements is in contact with the tissue”
“indicating if the treatment energy-delivery is in contact with the tissue”


	As can be from the table above, the limitations added in the preliminary amendment to instant claim 5 substantially mirror the claims from non-elected independent claim 1 from the parent application. MPEP 814 discusses that “The Examiner must provide a clear and detailed record of the restriction requirement to provide a clear demarcation between restricted inventions so that it can be determined whether inventions claims in a continuing application are consonant with the restriction requirement and therefore subject against double patenting rejections under 35 U.S.C. 121.” Similarly MPEP 804.01 discusses the prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121. Therein, Section (B) of MPEP 804.01 specifically are not consonant with the restriction requirement made by the Examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.” 
	To this end, section B of 804.01 states that “the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained.” In view of the amendments made to instant independent claim 5, the Examiner is of the position that the line of demarcation set forth in the ‘021 restriction requirement cannot be maintained. The Examiner is of the position that instant independent claim 5 does not follow the line of demarcation set forth in the restriction requirement given that instant claim 5 incorporates both the subject matter of independent claims 1 and 4 in the ‘021 application. As such, the invention of instant claim 5 would not have a different design, mode of operation, function and effect of that of noted Invention I given that instant claim 5 requires all the particulars of parent claim 1. Instant claim 5 also requires cooling and remodeling of tissue similar to that of parent claim 4. In other words, it is the Examiner’s position that the line of demarcation set forth in the ‘021 restriction requirement can no longer be maintained with respect to instant claim 5 given that instant claim 5 now requires substantially all the features of each of claims 1 and 4 of the parent ‘021 application and would not be properly restrictable therefrom. 
	Thus, while Applicant alleges on page 7 that “the pending claims are consonant in scope with the original claims in the restriction in the parent”, and the Examiner noted in the November 18, 2020 Action that “independent claim 5 has been amended to recite subject matter that is substantially consonant with that of parent application no. 15/011,021”, the issue with the status continuation instead of a divisional and for non-statutory double patenting to no longer be prohibited exists in that the instant claims are no longer consonant with “the restriction requirement” in the ‘021 application. As such, while Applicant may be correct in stating that the instant claims are consonant with those of the parent, Applicant’s arguments fail to address how the instant claims are consonant with the restriction requirement of the parent.
	It is for at least the reasoning set forth above that the Examiner maintains that the priority issue noted by the Examiner in the action is proper, that the prohibition against non-statutory double patenting rejections between the instant and ‘021 applications is no longer applicable, and that the rejection of claims 5-30 on the grounds of non-statutory double patenting as being unpatentable over claim 1 of US Pat. No. 10,376,307 B2 in view of Parmer remains tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794